Citation Nr: 1427217	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  00-16 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected cancer of the larynx.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964 and from March 1965 to March 1968, including service in the Republic of Vietnam.  He also had service with the Oregon Air National Guard from October 1981 to October 1982, and the California Air National Guard from February 1983 to February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the RO in Waco, Texas, which denied entitlement to service connection for GERD.  

The Veteran provided testimony with respect to his current claim at a hearing before the undersigned in January 2013.  A transcript is of record.

In March 2013, the Board remanded the GERD claim on appeal and denied entitlement to service connection for a left knee disability.  The Board again remanded the GERD claim for further evidentiary development in January 2014.

In prior March 2013 and January 2014 decisions, the Board referred the issue of entitlement to service connection for a right knee disability to the Agency of Original Jurisdiction (AOJ).  The AOJ has not yet acted on this claim.  The claim is again referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current GERD is not the result of a disease or injury in active service, and is not proximately due to, or aggravated by, service-connected cancer of the larynx.


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD, including as secondary to cancer of the larynx, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2013).  This notice must be provided prior to an initial unfavorable decision on the claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, the VCAA requires notice of what information and evidence not previously provided, if any, that is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An October 2011 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate his claim for service connection for acid reflux, on a secondary basis to another service-connected disability, in accordance with 38 C.F.R. § 3.159(b).  

Regarding the duty to assist, the AOJ has obtained the Veteran's service treatment records (STRs), and his post-service VA and private treatment records to the extent possible.  Additionally, the Veteran has been afforded multiple VA examinations with respect to his claim.  VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

The AOJ substantially complied with the Board's January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the Veteran's claim in an effort to obtain outstanding VA records dated between April 2006 and August 2006, and since February 2012, and non-VA treatment records from Lackland Air Force Base dated between August 2007 and June 2008; and if relevant records were obtained, to obtain an addendum opinion regarding the etiology of the Veteran's claimed GERD.  The requested VA treatment records were obtained.  After contacting Lackland Air Force Based, however, the AOJ was informed that non-active duty records were retired to VA's Records Management Center (RMC).  A response to a records request from the RMC noted that no records were found for the Veteran.  Although the AOJ did not seek an addendum medical opinion, this was not necessary where the new VA treatment records obtained did not offer new evidence regarding the Veteran's GERD.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that VA employees, including Board personnel, have two duties in conducting hearings.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the Board hearing, the relevant issue was adequately identified, the VLJ and the Veteran's representative asked specific questions directed at identifying outstanding evidence that could substantiate the claim.  He was asked about treatment and regarding the effect of his service-connected larynx cancer on his GERD.  Information provided at the hearing led to Board remands to get additional medical evidence.  As such, the Bryant duties were met.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating his claim on appeal.

II.  Service Connection

      A.  Governing Law and Regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker, 701 F.3d 133.  

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013).  Service connection will also be granted on a secondary basis for additional disability that results from aggravation of a non-service connected disability by a service connected disability.  VA will not; however, concede aggravation unless there is medical evidence created prior to aggravation or at any time between the aggravation and current level of disability that shows a baseline of the claimed disability prior to aggravation.  38 C.F.R. § 3.310(b) (2013).

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining the probative value to be assigned to a medical opinion, the Board must assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

Turning to the elements of service connection, the Veteran clearly has current GERD.  GERD was diagnosed during the recent July 2013 VA examination.  

The Veteran contends that his GERD was caused by or aggravated by his service-connected cancer of the larynx.  The STRs are devoid of any indication that he had GERD or any other chronic gastrointestinal disability during service.  Notably, however, he has not contended nor does the record support a contention that he incurred GERD directly during or as a result of his active service.  Rather, the evidence shows that the Veteran's GERD was not manifested until more than 30 years after his active service and nearly 20 years after the conclusion of his National Guard service.  Service connection on a direct basis, therefore, is not warranted.  See Walker, supra.

With respect to the Veteran's claim that GERD was incurred as secondary to his service-connected cancer of the larynx, he testified during his January 2013 Board hearing that he was unsure whether his GERD was present before his cancer of the larynx.  He noted that if he had GERD, he did not pay attention to the severity before his treatment for cancer.  He expressed his belief, however, that cancer of the larynx contributed to the severity of his GERD.  

In a December 2013 statement, the Veteran noted that he was prescribed omeprazole for GERD before he underwent surgery for cancer of the larynx.  He noted that his prescription was terminated after his surgery, but that he was later prescribed omeprazole again in November 2005.

A review of the medical evidence of record shows that the Veteran was diagnosed with GERD as early as in September 2003, and that he has received fairly consistent treatment for GERD over the last several years.  The record further reveals that he was first suspected as having cancer of the larynx in May 2005.  He underwent resection of the larynx in June 2005.  The June 2005 pathological report confirmed the presence of cancer.
 
The Veteran was afforded a VA examination for GERD in November 2011.  The examiner provided the opinion that GERD was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The examiner noted that instead of cancer of the larynx causing GERD, cancer of the larynx may be caused by GERD.  

After the Board's March 2013 remand, the Veteran was afforded a new VA examination to specifically determine whether GERD was aggravated by service-connected laryngeal cancer.  The Veteran reported having GERD symptoms since around 2005.  Symptoms attributable to GERD include pyrosis, reflux, and regurgitation.  The examiner agreed with the prior opinion of the November 2011 VA examiner that laryngeal cancer does not cause GERD, but that GERD can cause laryngeal cancer.  The examiner noted that an abnormality of the vocal cords would not change esophageal motility or the likelihood of reflux of the contents of the stomach in to the back of the throat.  The examiner further noted that the Veteran was already being with GERD in August 2003, including by prescription medication, before his cancer was diagnosed.  Thus, the examiner concluded that the Veteran's GERD diagnosis predated his laryngeal cancer diagnosis, and opined that laryngeal cancer would not cause GERD.

With respect to whether GERD was aggravated by cancer of the larynx, the examiner noted that the Veteran contention that his GERD was worse currently than prior to his laryngeal cancer diagnosis.  The examiner concluded, however, that the Veteran's reports were not reliable as he had forgotten that he had been prescribed Aciphex for GERD at least two years prior to his laryngeal cancer diagnosis.  Thus, while the examiner indicated in the report that the Veteran's GERD had increased in severity over a prior baseline, he opined that the Veteran's GERD would not be aggravated by his laryngeal cancer for the same reasons it would not be caused by his laryngeal cancer; namely that there is no physiologic mechanism by which a tumor of the vocal cord, treated only with excision, would aggravate GERD since a lesion on the vocal cord would not have any effect on the pressure gradient between the stomach and esophagus.

The VA examiners have provided fully articulated, well-reasoned, and fully informed opinion regarding the etiology of the Veteran's GERD.  See Nieves-Rodriguez, supra.  The July 2013 VA examiner's opinion clearly distinguishes the etiology of the Veteran's GERD from his service-connected cancer of the larynx and notes that the absence of a physiologic process whereby the Veteran's laryngeal cancer could cause or aggravate his GERD.  Based on the thorough VA examiner opinions of record, the Board cannot make a finding that a nexus exists between the Veteran's current GERD and his service-connected cancer of the larynx.  See Walker, supra

The Veteran has expressed his opinion that his GERD was caused or aggravated by his cancer of the larynx, but it would require medical expertise to provide such an opinion, especially where, as here, medical professionals have found it physiologically unviable for the Veteran's GERD to have been caused or aggravated by service-connected laryngeal cancer.  As the Veteran lacks the requisite medical expertise, his opinion does not constitute competent evidence regarding the etiology of his GERD.  See Jandreau v, 492 F.3d at 1376-77.  There is no other competent evidence linking the current GERD to his laryngeal cancer, or otherwise to service.  

Absent competent evidence linking current GERD to service or a service connected disease or disability, the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt, therefore, does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for GERD is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


